DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a method performed by a computing system for generating a representation of an electromagnetic source, the method comprising:
the modeled derived electromagnetic data derived from modeled electromagnetic output of the electromagnetic source generated using a computational model of the electromagnetic source, the modeled electromagnetic output having, for each of a plurality of time intervals, an electromagnetic value for locations of the electromagnetic source;
identifying a cycle within the modeled electromagnetic output from which the matching modeled derived electromagnetic data was derived;
for each of a plurality of display locations of the electromagnetic source, generating a display electromagnetic value for that display location based on the electromagnetic values of the modeled electromagnetic output of the identified cycle.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valcore, Jr. et al discloses the methods includes identifying a complex voltage and current measured at an output of an RF generator and generating an impedance matching model based on electrical components defined in an impedance matching circuit coupled to the RF generator. The method further includes propagating the complex voltage and current through the one or more elements from the input of the impedance matching model and through one or more elements of an RF transmission model portion that is coupled to the impedance matching model to determine a complex voltage and current at the output of the RF transmission model portion.  [US 9,320,126]
Valcore, Jr. et al discloses the method for determining ion energy is described. The method includes identifying a first complex voltage and current measured at an output of a radio frequency (RF) generator when the RF generator is coupled to a plasma chamber via an impedance matching circuit. The impedance matching circuit has an input coupled to the output of the RF generator and an output coupled to an RF transmission line. The method further includes generating an impedance matching model based on electrical components defined in the impedance matching circuit, the 
[US 9,842,725]
Villongco discloses the systems generate the data based on source configurations such as dimensions of, and scar or fibrosis or pro-arrhythmic substrate location within, a heart and a computational model of the electromagnetic output of the heart. The systems may dynamically generate the source configurations to provide representative source configurations that may be found in a population. For each source configuration of the electromagnetic source, the systems run a simulation of the functioning of the heart to generate modeled electromagnetic output (e.g., an electromagnetic mesh for each simulation step with a voltage at each point of the electromagnetic mesh) for that source configuration. The systems may generate a cardiogram for each source configuration from the modeled electromagnetic output of that source configuration for use in predicting the source location of an arrhythmia.		[US 10,860,754]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/31/2021